Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Amendment dated December 30, 2020 has been carefully considered, but is non-persuasive. The abstract has been amended to correct the informalities therein. The specification has been amended to correct the informalities therein. Claim 5 has been canceled, rendering moot the objection to the drawings as not showing the subject matter of claim 5 as set forth in the previous Office Action. The claims have been amended to correct the informalities therein. Claim 20 has been amended such that it is no longer in improper multiple dependent form. The claims have been amended to overcome some of the rejections under 35 USC 112(b). Correction of these matters is noted with appreciation.

With regard to the rejections of previous claims 1-20 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement, and as failing to comply with the written description requirement, Applicant has set forth the technical solution of the present application as set forth in reason (1), the first paragraph of page 13 of Applicant’s Remarks. Applicant has further argued that “Taking the first clamping member 405 for example, the first clamping member 405 is provided merely for clamping the track 310 arranged on the disc-type driving structure, so as to allow the driving force from the first linear telescopic driving mechanism 400 to be transmitted to the track 310, thus track 310 can be driven to move. As can be understood by those skilled in the art that, the clamping member 405,505 is a conventional mechanical structure, as long as it can be controlled to clamp the track 310 and be 

Respectfully, these arguments are non-persuasive. As set forth in MPEP 2163(I)(A), “However, as discussed in subsection I, supra, issues of adequate written description may arise even for original claims, for example, when an aspect of the claimed invention has not been 

It is respectfully noted that contrary to Applicant’s argument, the state of the prior art does not show that a pitch varying device for a wind turbine blade with a first clamping member configured to clamp the track surrounding the axis of the pitch bearing, and a second clamping member configured to clamp the track surrounding the axis of the pitch bearing, are conventional or well-known features in the art of wind turbines. The clamping members 405, 505 in combination with the track 310 are the features that contribute over the prior art. While Applicant has argued that the clamping structures may be a pair of pads to clamp the track, a disc brake, and many other clamping structures in the mechanical field and can be easily obtained by those skilled in the art, these examples of clamping structures were not presented in the application as originally filed.



Specification
The abstract of the disclosure does not commence on a separate sheet in accordance with 37 CFR 1.52(b)(4) and 1.72(b). A new abstract of the disclosure is required and must be presented on a separate sheet, apart from any other text.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are as follows: 
“a first clamping member configured to clamp the track” in claims 1, 6, 13, and 18;
“a second clamping member configured to clamp the track” in claims 1, 8, 13, and 18;
“a first driving mechanism … configured to drive the first telescopic member to make a telescopic movement” in claim 6; 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

s 1, 3-4, 6-10, and 12-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claims 1, 3-4, 6-10, and 12-20 are nonenabling because one having ordinary skill in the art could not make or use the invention from the disclosure coupled with information known in the art without undue experimentation. In re Wands, 858 F.2d 731 (Fed. Cir. 1988); MPEP § 2164.01 (a). It is noted that the determination of undue experimentation is reached by weighing all the factors and that no single factor is dispositive (MPEP 2164.01 (a)).
An analysis of the Wands factors reveals that the following factors weigh against enablement: 
A. The breadth of the claims.		
B. The nature of the invention.		
C. The state of the prior art.		
D. The level of one of ordinary skill.
E. The amount of direction provided by inventor.
F. The existence of working examples.
G. The quantity of experimentation.

The breadth of the claims is large simply because the claims cover any and all first clamping members 405 that are configured to clamp the track 310 surrounding the axis of the 
The nature of the invention is directed to a pitch varying device for a wind turbine blade with a first clamping member 405 configured to clamp the track 310 surrounding the axis of the pitch bearing 200, and a second clamping member 505 configured to clamp the track surrounding the axis of the pitch bearing. 
The state of the prior art does not show that a pitch varying device for a wind turbine blade with a first clamping member configured to clamp the track surrounding the axis of the pitch bearing, and a second clamping member configured to clamp the track surrounding the axis of the pitch bearing, are conventional or well-known features in the art of wind turbines. 
The specification is silent as to (1) any details, structure, arrangement of parts, or control arrangement, that encompass the first clamping member 405, the second clamping member 505, and the track 310, and how these interact to allow for clamping of the track. The specification is silent as to (2) how when the first linear telescopic driving mechanism drives the disc-type driving structure, the first clamping member is configured to clamp the track, and the second clamping member is configured to be disengaged from the track; and how when the second linear telescopic driving mechanism drives the disc-type driving structure, the first clamping member is configured to be disengaged from the track, and the second clamping member is configured to clamp the track. The drawings of the present application merely show the first clamping member 405, the second clamping member 505, and the track 310, as circular representations.
There is no amount of direction provided by inventors and no specific working examples, as to items (1) and (2). The quantity of experimentation required to arrive at a workable 
Upon the weight of all of these factors, one of ordinary skill in the art would not have been enabled by the originally filed disclosure to make and/or use the claimed invention without undue experimentation and therefore claims 1, 3-4, 6-10, and 12-20 are not enabled.

Claims 1, 3-4, 6-10, and 12-20 are also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As set forth above, the specification is silent as to (1) any details, structure, arrangement of parts, or control arrangement, that encompass the first clamping member 405, the second clamping member 505, and the track 310, and how these interact to allow for clamping of the track. The specification is silent as to (2) how when the first linear telescopic driving mechanism had possession of the claimed invention. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-4, 6-10, and 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 2, “a blade” appears to be the same element as “a blade of a wind turbine” in lines 1-2, causing ambiguity. The claims are replete with the recitation of “the blade” which causes the same ambiguity, too numerous to mention in each and every instance. Note, for example, claim 1, line 5; claim 3, line 3; claims 4, lines 2 and 3; claim 10, lines 9 and 15; claim The claims should be carefully reviewed for other instances of “the blade” which causes the same ambiguity.
In claim 10, line 5, “a preset threshold” is a double recitation of the preset threshold in claim 1, causing ambiguity.
In claim 15, line 3, “an included angle” is a double recitation of the included angle in claim 1, causing ambiguity.
In claim 15, line 3, “a target pitch angle” is a double recitation of the target pitch angle in claim 1, causing ambiguity.
In claim 15, line 4, “a present pitch angle” is a double recitation of the present pitch angle in claim 1, causing ambiguity.
In claim 15, line 5, “a preset threshold” is a double recitation of the present pitch angle in claim 1, causing ambiguity.
In claim 15, lines 7-8, “in a case that the included angle is greater than the preset threshold” is a double recitation of this case in claim 1, causing ambiguity.
In claim 15, line 12, “in a case that the included angle is smaller than or equal to the preset threshold” is a double recitation of this case in claim 1, causing ambiguity.

The claim limitations in claim 1 of “a first clamping member configured to clamp the track”, the first clamping member in claim 6, “a second clamping member configured to  clamp the track” in claim 1, the second clamping member in claim 8, and the clamping members in claims 13 and 18, invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, or material for performing the entire claimed function and to clearly link the structure, or material, to the function.
There is insufficient disclosure of the corresponding structure, material, or acts for performing the entire claimed function. Specifically, the specification does not contain any 
Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 


Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Verdier whose telephone number is (571)272-4824.  The examiner can normally be reached on Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowksi can be reached on 571-270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Christopher Verdier/Primary Examiner, Art Unit 3745